Citation Nr: 1628735	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-30 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for sleep apnea, secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating greater than 50 percent for PTSD.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  The Veteran, with his representative, withdrew his claim for an increased rating for his service-connected diabetes before the Veterans Law Judge at the hearing. 

This matter came before the Board in February 2015, at which time it was remanded for a hearing before the Board.  The hearing was held in April 2016; thus, no further action is required for compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for sleep apnea, secondary to PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. From the date of the claim filing to May 3, 2014, the Veteran's PTSD was manifested by an inability to establish and maintain effective relationships, mood and motivation disturbances, memory impairment, anxiety, chronic sleep impairment, suspiciousness, and depressed mood, but not near-continuous panic attacks, homicidal ideation, impaired impulse control, intermittently illogical, obscure, or irrelevant speech, poor hygiene, or a neglected appearance. 

2. From May 4, 2014 to the present, the Veteran's PTSD has been manifested by an inability to establish and maintain effective relationships, difficulty adapting to stressful circumstances, intermittently impaired speech, an intermittent inability to perform activities of daily living including minimum maintenance of personal hygiene, and spatial disorientation. 

3. From May 4, 2014 to the present, the Veteran has been unable to obtain or maintain a substantially-gainful occupation due to his PTSD. 


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for PTSD have been met for the period of May 4, 2014 to the present; prior to that date, the criteria for a rating higher than 50 percent were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a TDIU have been met for the period of May 4, 2014 to the present.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  Id. 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD, which is rated under the general rating formula for mental disorders.  A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  30 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




Increased Rating Claim Analysis

The Veteran is seeking an initial rating in excess of 50 percent for his service-connected PTSD.  Before the Board in April 2016, the Veteran testified that he feels isolated and depressed on a daily basis, and that he experiences issues with focus and memory.  He reported that he is currently divorced, lives alone, and is not in a long-term relationship with anyone.  While he stated he does not think about ending his life, he reported that he feels "hopelessness" and often thinks he does not have "a real purpose for being here."  The Veteran, now unemployed, also stated that his PTSD worsened when he stopped working. 

The Veteran's Social Security Administration (SSA) records are associated with the file.  The Veteran was determined 'disabled' in September 2011, effective March 28, 2008.  In making its determination, SSA noted that the Veteran had the following medically-determinable impairments: major joints dysfunction (primary priority, severe); affective disorders (secondary, non-severe); alcohol, substance addition disorders (other, non-severe); and anxiety disorders (other, severe).  The record shows that the Veteran had mild restriction of activities of daily living, moderate difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence, or pace, and no repeated episodes of decompensation.  The record further shows that the Veteran's activities of daily living were not limited by mental factors.  An associated Mental Residual Functional Capacity assessment reported that many of the Veteran's abilities regarding understanding and memory, sustained concentration and persistence, social interaction, and adaption were not significantly limited by the Veteran's mental health conditions.  

Also associated with the Veteran's SSA records were several psychiatric evaluations.  A June 2011 evaluation revealed that the Veteran's mental health did not impair his activities of daily living and that he had logical, coherent speech, restricted affect, an appropriate appearance, normal orientation, and a dysphoric mood.  The Veteran also had intact judgment, abstraction, and insight and no cognitive deficits.  An August 2011 evaluation showed that the Veteran had an appropriate appearance, behavior, and affect, as well as normal perception, speech, motor, insight/judgment, and memory/concentration.  He also had a depressed mood, goal-directed thought, and normal orientation. 

Additionally, in May and August 2011, the Veteran and a friend submitted two functional reports each regarding the Veteran's ability to function.  These reports detailed the Veteran's abilities to perform activities of daily living, including personal care, meal preparation, house and yard work, and shopping.  They also detailed the Veteran's social activities, or lack thereof, and functional impairments. 

Private psychological evaluation reports from August 2009 and June 2010 were associated with the record and were completed by the Veteran's treating psychologist, Dr. R.H.  They detail the Veteran's struggle with insomnia, lack of social interaction, isolation, anger issues, and hypervigilance. 

The Veteran has been afforded two VA examinations for his PTSD.  The first was an initial PTSD evaluation, conducted in October 2010.  The Veteran was diagnosed with PTSD, chronic, major depressive disorder, secondary to PTSD, and alcohol abuse, early partial remission.  The examiner noted that the Veteran experienced increasing distrust of others, difficulty sustaining and maintaining intimate relationships, increasing social isolation, and a markedly diminished interest or participation in significant activities.  Although the Veteran denied suicidal ideation, he stated that he could not see "how [he] can keep living this way."  He reported a longstanding struggle with insomnia, hypervigilance, frequent frustration, and difficulty concentrating, but denied irritability issues and outbursts of anger.  In terms of activities of daily living, the Veteran reported that he was fully capable of all activities of daily living, including cooking, cleaning, dressing, and maintaining his overall hygiene.  The examiner concluded that the Veteran's PTSD interferes with his social relationship and social functioning.  Based on the Veteran's denial that he had problems due to his PTSD during employment, he concluded that PTSD did not interfere with employment.  The examiner also concluded that the Veteran had no impairment in thought processes or communication, was oriented to person, place, and time, maintained adequate and appropriate eye contact, had a restricted affect and depressed moods, had no hallucinations or delusions, had linear and goal-directed thoughts, had difficulty concentrating, was not experiencing homicidal or suicidal ideation, and had memory-related difficulties.  

The Veteran was afforded a second VA PTSD examination in March 2012.  The examiner diagnosed the Veteran with PTSD, major depressive disorder, and alcohol abuse, in remission, and stated that it is not possible to differentiate what symptom is attributable to which diagnosis.  Upon examination, the examiner reported that the following symptoms apply to the Veteran's diagnoses: depressed mood; anxiety; chronic sleep impairment; and disturbances of motivation and mood.  The Veteran was alert and oriented, and had congruent affect, no impairment in thought process or communication, no psychotic content, adequate memory and concentration, normal speech, and no suicidal or homicidal ideation.  In addressing the level of occupational impairment, the examiner noted that the Veteran's depression worsened from the last examination due to reports from the Veteran that he had difficulty following through and getting started on tasks.  He concluded that the Veteran has occupational and social impairment with reduced reliability and productivity, and that it is not possible to differentiate what portion of the indicated level of impairment is attributable to which mental health diagnosis.  The examiner noted that his opinion only considered the symptoms of impairment associated with the Veteran's PTSD and major depressive disorder. 

The Veteran submitted three Disability Benefits Questionnaires (DBQ) for PTSD that were completed by his treating private psychiatrist, Dr. R.H.  The first, completed in March 2013, reported that the Veteran has only one mental disorder, which was PTSD.  Dr. R.H. reported the following symptoms apply to the Veteran's PTSD: depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short and long term memory; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstance; and an inability to establish and maintain effective relationships.  Dr. R.H. concluded that the Veteran's PTSD causes, at worst, occupational and social impairment with reduced reliability and productivity.  He assigned the Veteran a GAF score of 44. 

Dr. R.H. completed a second DBQ in May 2014.  He diagnosed the Veteran with PTSD, sleep apnea, secondary to PTSD, and hypertension, secondary to PTSD.  Dr. R.H. reported that the following symptoms apply to the Veteran's PTSD: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; flattened affect; speech that is intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty adapting to stressful circumstance; an inability to establish and maintain effective relationships; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  In the remarks section, Dr. R.H. noted that the Veteran had been treated on a consistent basis for the past four years and that his condition has deteriorated.  Dr. R.H. concluded that the Veteran had total occupational and social impairment and he assigned the Veteran a GAF score of 40.  

The third DBQ was completed by Dr. R.H. in December 2015.  Dr. R.H. reported the following symptoms related to the Veteran's PTSD: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short and long term memory; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; disturbances of motivation and mood; difficulty adapting to stressful circumstance; an inability to establish and maintain effective relationships; spatial disorientation; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  He concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood and assigned a GAF score of 44. 

The Board finds that from the date of the claim filing to May 3, 2014, the Veteran's PTSD symptoms do not warrant a rating in excess of 50 percent.  During this period, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating.  Specifically, the Veteran's VA and private medical evaluations did not show panic attacks, intermittently illogical, obscure, or irrelevant speech, impaired impulse control, homicidal ideation, neglect of appearance or hygiene, or spatial disorientation.  While the evidence showed difficulty adapting to stressful circumstances, contemplation of suicide, and an inability to establish and maintain effective relationships, the Veteran was able to communicate coherently, care for his personal hygiene, and independently engage in his activities of daily living.

The Board finds, however, that from May 4, 2014, the date of the second DBQ submitted by the Veteran, the Veteran is entitled to a rating of 70 percent for his PTSD. From that date onward, the evidence shows that the Veteran experienced panic attacks, spatial disorientation, intermittently illogical, obscure, or irrelevant speech, an inability to establish and maintain effective relationships, difficulty adapting to stressful circumstances, and an intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene. 
The Veteran is not entitled to a 100 percent rating for his PTSD because the evidence does not show gross impairment in thought or communication, persistent delusions or hallucinations, grossly inappropriate behavior, homicidal ideation, disorientation to time or place, or extreme memory loss such as forgetting his own name. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the Veteran's PTSD during the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9411 provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's PTSD is manifested by symptoms of depression, hypervigilance, impaired thought or speech, outbursts of anger, social isolation, depression, disturbances of mood and motivation, and an inability to establish and maintain relationships.  These symptoms and social and occupational impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  38 C.F.R. § 4.130; Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU Analysis

The Veteran is seeking entitlement to a TDIU.  A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In determining unemployability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)). 

In this case, in light of the increased PTSD rating, the Veteran satisfies the initial eligibility requirements for a TDIU from May 4, 2014 onward.  The Board further finds that the Veteran's service-connected disabilities render him unemployable.  In making this determination, the Board relied, in part, on the Veteran's testimony before the Board.  Specifically, the Veteran testified that his medical issues were interfering with his employment and that he went into early retirement to prevent him from losing his job.  He stated that his medication and sleep impairment caused issues with focus, concentration, task completion, and daytime exhaustion.  

Additionally, the Board found the Veteran's private medical evidence probative.  The Veteran's treating psychologist, Dr. R.H. reported on May 4, 2014 that the Veteran had total occupational and social impairment as a result of his PTSD symptoms, including panic attacks, chronic sleep impairment, memory loss, motivation and mood disturbances, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  In December 2015, Dr. R.H. reported that he had occupational and social impairment with deficiencies in most areas due to PTSD symptoms, including panic attacks, chronic sleep impairment, speech issues, impaired judgment, difficulty adapting to stressful circumstances, an inability to establish and maintain effective relationships, spatial disorientation, and an intermittent inability to perform activities of daily living.  

In light of the lay and medical evidence, the Board finds that the Veteran is entitled to a TDIU from May 4, 2014 to the present. 

Because the evidence indicates that the Veteran's TDIU rating is based solely on the Veteran's service-connected PTSD, the Board considered whether the issue of special monthly compensation (SMC) has been raised.  The Veteran does not have another disability that is rated at 60 percent; thus, a claim for SMC has not been raised.


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in June 2010 and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, private treatment records, VA medical records, and private medical examinations.  The Veteran was also afforded VA compensation and pension examination in October 2010 and March 2012 to assist in determining the severity of the Veteran's disabilities.  The examinations were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

In the Board hearing, the Veteran's representative contested the adequacy of the VA examinations because it was unclear upon which mental disability the examinations were based.  The Board disagrees.  In the October 2010 examination, the examiner did specifically relate symptoms to the Veteran's major depressive disorder.  The examiner, however, stated that the Veteran's major depressive disorder was secondary to the Veteran's PTSD.  Thus, all symptoms discussed were ultimately related to the Veteran's PTSD.  In the March 2012 examination, the examiner noted that the Veteran had multiple mental disorder diagnoses but that it was not possible to differentiate what symptoms were attributable to which diagnosis due to symptom overlap.  Thus, it is clear that the examiner's opinion relates all of the Veteran's symptoms to his PTSD as he was unable to distinguish their etiology. 

Additionally the Veteran provided testimony at a Board hearing in April 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although there was evidence received after the Supplemental Statement of the Case, initial consideration by the AOJ was waived by the Veteran, with his representative, at the Board hearing before the undersigned Veterans Law Judge, and by an April 2016 letter.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to a 70 percent rating for PTSD, from May 4, 2014 to the present, is granted; entitlement to a rating greater than 50 percent prior to that date is denied. 

Entitlement to a TDIU, from May 4, 2014 to the present, is granted.




REMAND

The Board finds that a VA medical opinion regarding the relationship of the Veteran's service-connected PTSD and nonservice-connected sleep apnea is necessary.  The Veteran's medical records show consistent complaints of sleep troubles and the Veteran's various PTSD evaluations list sleep impairment as a related symptom.  Additionally, the Veteran's treating psychologist, Dr. R.H., related his sleep apnea to his PTSD.  The Board finds that it would benefit from a medical opinion regarding the relationship, if any, from a medical provider with expertise in the area of sleep apnea.  Thus, the Veteran's claim for sleep apnea will be remanded. 

Regarding the Veteran's TDIU claim for the period prior to May 4, 2014, the claim must be remanded.  The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for that period because the combined ratings for his service-connected disabilities, 60 percent, do not satisfy the requisite threshold.  See 38 C.F.R. § 4.16(a).  As the Board is remanding the Veteran's claim for sleep apnea to the RO, the issue of entitlement to a TDIU prior to May 4, 2014 must also be remanded because the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).   

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate medical provider regarding the relationship of the Veteran's sleep apnea to his service-connected PTSD.  The entire claims file (including this remand) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner should provide opinions as to the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected PTSD? 

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his service-connected PTSD?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner should explicitly address both causation and aggravation in his or her opinion.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above medical opinion has been rendered, readjudicate the Veteran's claim for a TDIU. 

3. After completing all indicated development, the RO should readjudicate the matter in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


